Citation Nr: 0840389	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for heart disease, to include 
heart transplant with hypertension and history of 
cardiomyopathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.  Service in combat in the Republic of Vietnam 
is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

(In the decision that follows, the veteran's claim is 
reopened.  However, consideration of the underlying claim of 
service connection for heart disease is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDINGS OF FACT

1.  By a July 1994 rating decision, the RO denied service 
connection for heart disease, including hypertension; the 
veteran did not appeal the denial of service connection.  

2.  The evidence received since the July 1994 RO decision is 
relevant and probative of the issue on appeal and raises a 
reasonable possibility of substantiating the veteran's claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of service connection for heart disease, to 
include heart transplant and hypertension with history of 
cardiomyopathy.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 3.304, 20.302, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A 
decision of the RO becomes final on the date stamped on the 
face of the decision, and is not subject to review except 
under circumstances not relevant here.  38 C.F.R. § 20.1103.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The record shows that the veteran began to have progressive 
left heart failure, diagnosed as idiopathic cardiomyopathy, 
in the spring of 1991, which led to a heart transplant in 
November 1992.  He initially contended that his heart disease 
was caused by exposure to herbicides in Vietnam.  (Exposure 
to herbicides is presumed for service members who served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2008); 38 C.F.R. § 3.307(a)(6)(ii) 
(2008).)  The veteran was denied service connection for his 
heart disease in a rating decision dated in July 1994.  
Denial was based on the absence of any medical evidence of 
cardiovascular disease or hypertension in service or until 
many years thereafter, and because heart disease was not one 
of those for which the law authorizes service connection 
based on exposure to herbicides.  The veteran did not appeal 
that decision, and it therefore is a final decision, which 
means new and material evidence must be received in order to 
reopen the claim.  

At the time of the July 1994 denial of service connection, 
the only relevant evidence of record consisted of the 
veteran's own statements averring that he should be service 
connected, his service medical records (SMRs), Social 
Security Administration (SSA) records showing that the 
veteran was in receipt of Social Security benefits, and 
statements from private physicians related to his heart 
disease, none of which suggested that his heart disease was 
in any way related to his military service.  

The veteran submitted a claim for service connection for his 
heart disease in June 2004, contending that it was caused 
either by exposure to herbicides or by his having to take 
amphetamines given to him in the course of his service with a 
special warfare unit identified as a Short Range Ambush 
Platoon while serving in Vietnam.  Also received since the 
earlier denial of service connection are several new 
statements from individuals who served with the claimant.  
They attest to the controlled use of amphetamines that were 
distributed by army superiors for the purpose of remaining 
awake and alert during extended operations.  Also newly 
received into the record is a letter from R.S., M.D., one of 
the veteran's treating physicians.  Dr. S. noted that there 
is clear evidence establishing a link between the use of 
amphetamines and the development of dilated cardiomyopathy, 
which, according to Dr. S., was the veteran's primary 
diagnosis at the time of his cardiac transplantation in 
November 1992.  

The Board finds that this newly received evidence is both new 
and material.  It is new because is had not previously been 
submitted to VA, and it is material because it relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
that there may be an etiological connection between his 
claimed disability and authorized use of amphetamines in 
service.  Further, it is neither cumulative nor redundant of 
the evidence of record at the time of the last prior denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim.  The Board will 
therefore reopen the veteran's claim for service connection 
for heart disease.  


ORDER

New and material evidence to reopen a claim of service 
connection for heart disease, to include heart transplant 
with hypertension and history of cardiomyopathy, has been 
presented; to this limited extent, the appeal is granted.


REMAND

Having reopened the veteran's service connection claim, the 
Board finds that additional development is required before 
the claim can be adjudicated on the merits.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  Here, there is evidence of the veteran's current 
heart disability, and there is evidence suggestive of an in-
service event, the administration of amphetamines, that could 
be etiologically linked to the current disability.  

While Dr. S.'s letter stated that there is clear cut evidence 
establishing a link between the use of amphetamines and the 
development of cardiomyopathy, he could only opine that the 
veteran's use of amphetamines in Vietnam "contributed to 
some extent."  Since it is not known how much amphetamine 
use is known to be required to cause cardiomyopathy, and 
since it is not known to what extent the veteran used 
amphetamines in Vietnam, nor the length of time over which 
they were taken, the Board finds that Dr. S.'s statement is 
not sufficiently definitive, especially given that Dr. S. 
does not address various factors, such as the degree of use 
by the claimant and the long period between the veteran's 
separation and the onset of any hypertension or 
cardiomyopathy.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The Board will therefore remand in order to obtain 
all available medical records related to the veteran's heart 
disease, and to afford the veteran a medical examination in 
order to obtain a medical nexus opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006) (examination required 
when there is insufficient competent medical evidence on file 
to make a decision on the claim).  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record (1) that is 
necessary to substantiate the appellant's 
claim for service connection; (2) that VA 
will seek to provide; (3) and that the 
claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
See also See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The notice to 
the veteran must also include the 
criteria for assignment of disability 
ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The veteran should also be asked to 
submit or identify any additional 
evidence he has or knows about that would 
support this service connection claim, to 
specifically include all medical records 
related to his heart disease.  With any 
necessary authorization from the veteran, 
the AOJ should attempt to obtain and 
associate with the claims file any 
records identified by the veteran that 
have not been secured previously.  If the 
RO is unsuccessful in obtaining any 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional records they may have obtained 
on their own that have not been secured 
previously.  

2.  The AOJ must also take the steps 
necessary to obtain information related 
to the authorized use and authorized 
dosage(s) of amphetamines by combatants 
in Vietnam, particularly the veteran's 
unit during the time the veteran served 
in Vietnam.  All information regarding 
authorized use or dosage obtained from 
the service department should be included 
in the claims file.

3.  After the above-requested development 
is accomplished, the AOJ should arrange 
for the veteran to undergo a VA 
examination by a medical professional 
with appropriate expertise, preferably a 
cardiologist, to determine whether or not 
the veteran's documented heart disease or 
hypertension is attributable to the 
taking of amphetamines in service.  A 
detailed history should be sought, 
including the time frame and extent of 
use of amphetamines.  

The examiner must provide a medical 
opinion, based on review of the evidence 
of record and his/her examination of the 
veteran, as to whether the veteran's 
cardiomyopathy or hypertension was more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) related to amphetamine use in 
Vietnam.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  Consideration should be given 
to authorized dosages of amphetamines and 
time frame the drug was used by the 
veteran, as well as the gap between the 
veteran's Vietnam service and the onset 
of any hypertension or cardiomyopathy.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide a medical opinion.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

(The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).)

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


